Citation Nr: 1453645	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-10 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected PTSD.

3.  Entitlement to a rating in excess of 10 percent for avulsion fracture of the distal right fibula.


REPRESENTATION

Appellant represented by:	Heather Van Hoose, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a video-conference hearing in April 2014.  A transcript of this hearing is of record.

The Veteran also seeks entitlement to a TDIU as due to his service-connected PTSD, which is part of an increased disability rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, the issue has been included as captioned above. 

The Board further notes that in a November 2013 rating decision, the RO denied an evaluation in excess of 10 percent for residuals of an avulsion fracture of the distal right fibula.  In a December 2013 statement, the Veteran expressed disagreement with the denial of an increased rating.  As a statement of the case (SOC) has not yet been provided, the Board has no discretion, and this issue must be remanded for such purpose.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a disability rating in excess of 50 percent for his PTSD. He testified at the April 2014 hearing that his service-connected PTSD has increased in severity.  His most recent VA compensation examination was conducted in February 2011.  

Moreover, the Board notes that there is a potential evidentiary conflict with regard to the severity of the Veteran's PTSD.  In this case, the February 2011 VA examiner stated that he was "unable to accurately assess any true psychiatric disorder or functional impairment due to response bias issues (malingering) in current evaluation."  On the other hand, the Veteran's private psychologist, J. A., in a November 2012 private mental status examination concluded that the Veteran was in a "constant borderline state, is coming apart at the seams and we may easily see that his degree of impairment from PTSD is in excess of the current 50%."  The Veteran also submitted a Disability Benefits Questionnaire completed by J. A. in April 2013 in which he determined that the Veteran had occupational and social impairment with deficiencies in most areas.  No further elaboration on this conclusion was made.

Accordingly, in order to accurately assess the severity of the Veteran's PTSD, the Board finds that he should be afforded a new and contemporaneous VA psychiatric examination.  

Moreover, the Veteran provided testimony at the April 2014 hearing that although he was employed on a full-time basis the severity of his PTSD has made it so that he has had to take significant unpaid time off of work which indicates that he did not have  "substantially gainful employment."  A TDIU claim is part of an increased rating claim when unemployability or marginal employment is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The claim for TDIU is raised by the record as part of the appealed claim for an increased evaluation for service-connected PTSD and must also be remanded to the RO for development.

The Board further notes that that in a November 2013 rating decision, the RO denied an evaluation in excess of 10 percent for residuals of an avulsion fracture of the distal right fibula.  In a December 2013 statement, the Veteran expressed disagreement with the denial of an increased rating.  To date, however, the RO has not issued a statement of the case (SOC) with respect to the issue in response to this notice of disagreement.  Accordingly, the Board is required to remand this issue so that the Veteran may be provided with a SOC that addresses this matter.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the Board will have appellate jurisdiction over this issue only if the appellant files a timely substantive appeal.  See 38 C.F.R. § 20.302(b) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the elements of a claim for a TDIU and permit him the full opportunity to supplement the record as desired.  Any additional development, to include a request for a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, should be undertaken as necessary.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.

Specifically, the examiner is asked to consider the reports of the private psychologist, J. A., who has assessed a condition of greater severity than what has been noted during the February 2011 examination.  The examiner should also offer an opinion as whether the service-connected psychiatric disability prevents the Veteran from gaining and maintaining any type of substantially gainful employment. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3. Following the above, the RO should review all the relevant evidence and adjudicate the claims.  If the benefits are not granted, an appropriate SSOC should be issued.  The Veteran and his attorney should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board. 

4.  The RO should issue an SOC pertaining to the Veteran's claim of entitlement to a rating in excess of 10 percent for avulsion fracture of the distal right fibula. 
The issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



